Exhibit 16.1 PricewaterhouseCoopers LLP One North Wacker Chicago IL 60606 Telephone (312) 298 2000 Facsimile (312) 298 2001 May 12, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Old Republic International Corporation (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 ofForm 8-K, as part of the Form 8-K of Old Republic International Corporation, in which the date of the earliest event reported is March 19, 2010 and which is intended to be filed with the SEC on or about May 12, 2010.We agree with the statements concerning our Firm in paragraphs (a) (i), (ii), (iii) and (iv) of such Form 8-K. However, we have no basis whatsoever to comment regarding the statement that Old Republic's Audit Committee requested proposals from several other audit firms, as stated in paragraph (a) (i) of such Form 8-K. Very truly yours, PricewaterhouseCoopers LLP
